Citation Nr: 0012808	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  99-03 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefit sought on 
appeal.

The veteran's provision of private medical records in January 
1999, within the 60 day period following issuance of a 
statement of the case, more than one year after notice of the 
rating decision, is deemed to constitute a timely substantive 
appeal.


REMAND

The veteran maintains, in substance, that he incurred a low 
back disability while on active duty, when he was pinned 
between two large trucks during a motor vehicle accident.  
The veteran claims that he has suffered from a low back 
disability since that time, and that he has had symptoms 
continuously since his separation from service.  As the 
veteran continues to suffer from a low back disability, a 
favorable determination is requested.

During an April 2000 videoconference hearing, chaired by the 
undersigned Board member, the veteran testified that he had 
been treated on an outpatient basis for a low back disability 
at the Allen Park, Michigan, VA Medical Center (VAMC), 
beginning in either 1955 or 1966.  In addition, the veteran 
stated that he continues to receive VA medical care, as well 
as medical care from a private physician. 

A preliminary review of the record provides that no attempts 
have been made to associate post-service VA medical records 
with the veteran's claims file.  Similarly, the most recent 
private medical records in the claims file are dated in 1996.

In light of the above, and in order to give the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development is necessary.

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be requested to 
provide the names, addresses, and dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
low back complaints since separation.  
Thereafter, in light of the response 
received and after obtaining any 
necessary authorization, the RO should 
take appropriate action to obtain copies 
of any clinical records indicated, to 
include those from the Allen Park, 
Michigan, VAMC, beginning in 1955, which 
have not been previously secured.

2.  Then, after conducting any additional 
indicated development, including from 
medical providers identified by the 
veteran in February 1972 on VA Form 21-
526, Veteran's Application for 
Compensation or Pension, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for low 
back disability, in light of the evidence 
obtained pursuant to the requested 
development.


If the benefit sought is not granted, where a timely notice 
of disagreement is of record, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

